1

2

3

4

5

6                                          UNITED STATES DISTRICT COURT

7                                      EASTERN DISTRICT OF CALIFORNIA

8

9     COLIN M. RANDOLPH,                                      Case No. 1:16-cv-01528-DAD-EPG (PC)
10                            Plaintiff,
                                                              ORDER RE: PLAINTIFF’S MOTION FOR
11                v.                                          ATTENDANCE OF WITNESSES
12    R. LOZOVOY,
13                            Defendant.
14

15            Colin Randolph (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

16   with this civil rights action filed pursuant to 42 U.S.C. § 1983.

17            On November 25, 2019, Plaintiff filed a motion requesting, among other things,

18   attendance of witnesses at trial. (ECF No. 73). However, Plaintiff’s request does not comply

19   with the scheduling order. (See ECF No. 29, pgs. 8-10).

20            As to inmate Bell, Plaintiff failed to include inmate Bell’s CDCR number in his motion.

21   Plaintiff also did not indicate whether inmate Bell is willing to testify voluntarily. Accordingly,

22   the Court will give Plaintiff two weeks from the date of service of this order to file a supplement

23   regarding the attendance of inmate Bell. The supplement should include inmate Bell’s CDCR

24   number,1 as well as whether he is willing to testify voluntarily.

25            As to Dr. Chen, Plaintiff does not need to file a motion to secure his attendance. As laid

26   out in the Court’s scheduling order,

27            1
                  If Plaintiff does not know inmate Bell’s CDCR number he should include as much identifying information
     as he can.
28
                                                                1
                      [i]f a prospective witness is not incarcerated, and he or she refuses
1                     to testify voluntarily, the witness must be served with a subpoena.
2                     Fed. R. Civ. P. 45. In addition, the party seeking the witness’s
                      presence must tender an appropriate sum of money for the witness.
3                     Id. In the case of an unincarcerated witness, the appropriate sum of
                      money is the daily witness fee of $40.00 plus the witness’s travel
4                     expenses. 28 U.S.C. § 1821.
5                     If Plaintiff wishes to obtain the attendance of one or more
6                     unincarcerated witnesses who refuse to testify voluntarily, Plaintiff
                      must first notify the Court in writing of the name and location of
7                     each unincarcerated witness. The Court will calculate the travel
                      expense for each unincarcerated witness and notify Plaintiff of the
8                     amount(s). Plaintiff must then, for each witness, submit a money
                      order made payable to the witness for the full amount of the
9                     witness’s travel expenses plus the daily witness fee of $40.00. The
10                    subpoena will not be served upon the unincarcerated witness by the
                      United States Marshals Service unless the money order is tendered
11                    to the Court. Because no statute authorizes the use of public funds
                      for these expenses in civil cases, the tendering of witness fees and
12                    travel expenses is required even if Plaintiff was granted leave to
                      proceed in forma pauperis.
13

14   (ECF No. 27, pgs. 9-10).

15           If Plaintiff wishes to have the Marshals Service serve Dr. Chen, Plaintiff must submit the

16   money order to the Court no later than January 2, 2019. In order to ensure timely submission of

17   the money order, Plaintiff must notify the Court of Dr. Chen’s location, in compliance with the

18   instructions in the scheduling order, no later than December 11, 2019.

19           Despite the defects identified above, the Court will require Defendant to file a response to

20   Plaintiff’s motion for the attendance of witnesses within two weeks from the date of service of

21   this order.

22           By requiring a response, the Court is not making a decision on the motion at this time. It

23   will decide the issue after a full consideration of the motion, including supplemental information

24   described above, and opposition, if any.

25           Based on the foregoing, IT IS ORDERED that:

26                 1. Plaintiff has two weeks from the date of service of this order to file a supplement

27                    regarding inmate Bell. The supplement should include inmate Bell’s CDCR

28
                                                         2
1                  number, as well as whether he is willing to testify voluntarily.

2               2. If Plaintiff wishes to have the Marshals Service serve Dr. Chen, Plaintiff must

3                  submit the money order to the Court no later than January 2, 2019. In order to

4                  ensure timely submission of the money order, Plaintiff must notify the Court of

5                  Dr. Chen’s location, in compliance with the instructions in the scheduling order,

6                  no later than December 11, 2019.

7               3. Defendant has two weeks from the date of service of this order to file a response to

8                  Plaintiff’s motion for the attendance of witnesses.

9
     IT IS SO ORDERED.
10

11     Dated:     November 26, 2019                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      3
